DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to the AFCP 2.0
Applicant has amended claims 2, 13, 23 and 24 in the amendment filed on 5/24/2021. Claims 2-24 are currently pending in the present application.

Response to Arguments
Applicant’s arguments filed on 5/24/2021 with respect to claims 2-24 have been fully considered and are persuasive. The objection and the rejections of the claims 2-24 in the last office action have been withdrawn.

Allowable Subject Matter
Claims 2-24 are allowed. (Renumber as 1-23).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the limitations of (in combination withal other features in the claim):
	“identifying at least one incomplete attribute from the one or more of the plurality of objects and at least one identified attribute from the plurality of the citations corresponding to the at least one incomplete attribute from the one or more of the plurality of objects;
	transferring the at least one identified attribute from the plurality of the citations to the one or more of the plurality of objects that is having the at least one incomplete attribute, wherein the attributes are applicable to the one of the plurality of objects”, as recited in the independent claims 2, 13, 23 and 24.

The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        5/29/2021